Exhibit 10.1

 

EXECUTION COPY

 

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES INC.

270 Park Avenue

New York, NY 10017

 

CITICORP NORTH AMERICA, INC.

CITIGROUP GLOBAL MARKETS INC.

388 Greenwich Street

New York, NY 10013

MERRILL LYNCH CAPITAL

CORPORATION

MERRILL LYNCH, PIERCE, FENNER

& SMITH INCORPORATED

Four World Financial Center

250 Vesey Street

New York, NY 10080

   

 

February 2, 2006

 

HealthSouth Corporation

One HealthSouth Parkway

Birmingham, AL 35243

 

Attention of John Workman, CFO

 

HealthSouth Corporation

$2,550,000,000 Senior Secured Credit Facilities

$1,300,000,000 Senior Unsecured Bridge Facility

Commitment Letter

 

Ladies and Gentlemen:

 

You have advised JPMorgan Chase Bank, N.A. (“JPMCB”), J.P. Morgan Securities
Inc. (“JPMorgan”), Citicorp North America, Inc. (“CNAI”), Citigroup Global
Markets Inc. (“CGMI”), Merrill Lynch Capital Corporation (“MLCC”) and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch” and, together with
JPMCB, JPMorgan, CNAI, CGMI and MLCC, “we” or “us”) that HealthSouth
Corporation, a Delaware corporation (“HealthSouth” or “you”), wishes to
consummate the Transactions (such term and each other capitalized term used but
not defined herein having the meaning assigned thereto in the exhibits hereto
(collectively, the “Term Sheets”)).

 

In connection with the foregoing, (a) each of JPMCB, CNAI and MLCC
(collectively, the “Initial Lenders”) is pleased to advise you of its commitment
to provide 33 1/3% of the aggregate principal amount of the Facilities, in each
case to be allocated ratably among the Facilities or in such other manner as the
Initial Lenders shall agree and upon the terms and conditions set forth in this
Commitment Letter and in the Term Sheets. The commitments of the Initial Lenders
hereunder are several and not joint.



--------------------------------------------------------------------------------

It is agreed that (a) JPMorgan, CGMI and Merrill Lynch will act as the co-lead
arrangers and joint bookrunners for the Facilities (in such capacities, the
“Lead Arrangers”), (b) JPMCB will act as the sole administrative and collateral
agent for the Senior Secured Facilities and (c) MLCC will act as the sole
administrative agent under the Bridge Facility. You agree that, except pursuant
to a mutual agreement between us and you, no other agents, co-agents,
bookrunners or arrangers will be appointed, no other titles will be awarded and
no compensation (other than compensation referred to in the Term Sheets or in
the Fee Letters referred to below) will be paid in connection with the
Facilities. It is further understood and agreed that JPMorgan will have “left”
placement in all marketing materials and other documentation used in connection
with the Senior Secured Facilities, and MLCC will have “left” placement in all
marketing materials and other documentation used in connection with the Bridge
Facility.

 

The Lead Arrangers intend to syndicate the Facilities to a group of financial
institutions (including, without limitation, lenders under the Existing Senior
Secured Credit Agreement) that, after consultation with you, will become parties
to the definitive documentation for the Facilities (such financial institutions,
including the Initial Lenders, being referred to herein as the “Lenders”). The
Lead Arrangers intend to commence syndication efforts promptly upon your
execution of this Commitment Letter, and you agree to actively assist the Lead
Arrangers in completing a syndication reasonably satisfactory to the Lead
Arrangers. Such assistance shall include (a) your using commercially reasonable
efforts to ensure that syndication efforts benefit materially from your existing
banking and other relationships, (b) direct contact between your senior
management and advisors, on the one hand, and the prospective Lenders, on the
other hand, (c) your hosting, with the Lead Arrangers, of one or more conference
calls with or meetings of the prospective Lenders and (d) as set forth in the
next paragraph, your assistance in the preparation of materials to be used in
connection with the syndication (together with the Term Sheets, the “Information
Materials”).

 

You will assist us in preparing Information Materials, including Confidential
Information Memoranda, for distribution to prospective Lenders. If requested,
you also will assist us in preparing an additional version of the Information
Materials (the “Public-Side Version”) to be used by prospective Lenders’
public-side employees and representatives (“Public-Siders”) who do not wish to
receive material non-public information (within the meaning of United States
federal securities laws) with respect to HealthSouth and its affiliates and any
of their respective securities (“MNPI”) and who may be engaged in investment and
other market related activities with respect to HealthSouth’s or its affiliates’
securities or loans. Before distribution of any Information Materials, you agree
to execute and deliver to us (i) a letter in which you authorize distribution of
the Information Materials to a prospective Lender’s employees willing to receive
MNPI (“Private-Siders”) and (ii) a separate letter in which you authorize
distribution of the Public-Side Version to Public-Siders and represent that no
MNPI is contained therein.

 

You hereby agree that the following documents may be distributed to both
Private-Siders and Public-Siders, unless you advise the Lead Arrangers in
writing (including by email) within a reasonable period of time prior to their
intended distribution

 

2



--------------------------------------------------------------------------------

that such materials should only be distributed to Private-Siders:
(a) administrative materials prepared by the Lead Arrangers for prospective
Lenders (such as a lender meeting invitation, bank allocation or funding and
closing memoranda), (b) notification of changes in any Facility’s terms and
(c) other materials intended for prospective Lenders after the initial
distribution of Information Materials; provided that, in each case, the Lead
Arrangers shall have provided you with a copy of each such document to be
distributed in advance of its intended distribution. If you advise us that any
of the foregoing should be distributed only to Private-Siders, then
Public-Siders will not receive such materials without further discussions with
you. You hereby authorize the Lead Arrangers to distribute drafts of definitive
documentation with respect to the Facilities to Private-Siders and
Public-Siders.

 

The Lead Arrangers will manage, in consultation with you, all aspects of the
syndication of the Facilities, including decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate, the
allocations of the commitments among the Lenders and the amount and distribution
of fees among the Lenders. To assist the Lead Arrangers in their syndication
efforts, you agree to promptly prepare and provide to the Lead Arrangers all
information with respect to HealthSouth and the transactions contemplated hereby
and by the Term Sheets, including all financial information and all available
projections (the “Projections”), as the Lead Arrangers may reasonably request in
connection with the syndication of the Facilities.

 

You hereby represent and covenant (and it shall be a condition to the Initial
Lenders’ commitments hereunder and our agreements to perform the services
described herein) that (a) all written or formally presented information, taken
as a whole, other than the Projections (the “Information”) that has been or will
be made available to any of us by you or any of your representatives is or will
be, when furnished (and as modified or supplemented by other written or formally
presented information theretofore or contemporaneously furnished), complete and
correct in all material respects and does not or will not, when furnished (and
as modified or supplemented by other written or formally presented information
theretofore or contemporaneously furnished), contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (b) the Projections that
have been or will be made available to any of us by you or any of your
representatives have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time, it being recognized by
the Initial Lenders that such Projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such Projections may differ from such projected results. You understand that
in syndicating the Facilities, the Lead Arrangers will be using and relying on
the Information and the Projections without independent verification thereof.

 

As consideration for the Initial Lenders’ commitments hereunder and our
agreements to perform the services described herein, you agree to pay the fees
set forth in the Term Sheets, in the Underwriting Fee Letter and in the
Administrative Fee Letters, each dated the date hereof and delivered herewith
(together, the “Fee Letters”).

 

3



--------------------------------------------------------------------------------

The commitment of each Initial Lender hereunder and our agreements to perform
the services described herein are subject to (a) there not having occurred or
come to our attention since December 31, 2004 any event or circumstance that has
resulted or could reasonably be expected to result in a material adverse change
in the business, assets, operations, properties, condition (financial or
otherwise) or liabilities of HealthSouth and its subsidiaries, taken as a whole
(other than any event or condition disclosed in your filings with the Securities
and Exchange Commission prior to the date hereof), or that represents a material
worsening of, or a material increase in the anticipated liability associated
with, any event or condition disclosed to us prior to the date hereof (including
disclosed litigation and governmental investigations and proceedings); (b) the
negotiation, execution and delivery of definitive credit documentation with
respect to the Facilities reasonably satisfactory to the Initial Lenders;
(c) our satisfaction that there will be no competing bank financings or other
debt financings by HealthSouth or its affiliates that, in our judgment, would be
likely to materially and adversely affect the syndication of the Facilities;
(d) our having been afforded the period of time beginning on the date hereof and
ending on March 3, 2006, to syndicate the Facilities and (e) the other
conditions set forth herein and in the Term Sheets. The terms and conditions of
the Initial Lenders’ commitments and of the Facilities are not limited to those
set forth herein and in the Term Sheets. Those matters not covered or made clear
by the provisions hereof and of the Term Sheets are subject to agreement between
us and you.

 

You agree (a) to indemnify and hold harmless each of us and our affiliates, and
the respective officers, directors, employees, advisors and agents of each of
the foregoing (each, an “indemnified person”), from and against any and all
losses, claims, damages and liabilities to which any such indemnified person may
become subject arising out of or in connection with this Commitment Letter, the
Facilities, the use of the proceeds of the Facilities, the Transactions, any
transactions related to the foregoing or contemplated hereby and by the Term
Sheets or any claim, litigation, investigation or proceeding relating to any of
the foregoing (including, without limitation, any such claim, litigation,
investigation or proceeding brought by or on behalf of HealthSouth, any of its
affiliates or any of their respective officers, directors, employees, advisors,
agents and controlling persons), regardless of whether any indemnified person is
a party thereto, and to reimburse each indemnified person upon demand for any
reasonable and documented legal or other expenses incurred in connection with
investigating or defending any of the foregoing, provided that such indemnity
will not, as to any indemnified person, apply to losses, claims, damages,
liabilities or related expenses to the extent they are found by a final,
nonappealable judgment of a court of competent jurisdiction to have resulted
from the willful misconduct, gross negligence or bad faith of such indemnified
person, and (b) to reimburse each of us and our affiliates from time to time for
all reasonable and documented out-of-pocket expenses (including due diligence
expenses, syndication expenses, travel expenses and reasonable and documented
fees, charges and disbursements of counsel) incurred in connection with the
Facilities and any related documentation (including this Commitment Letter, the
Term Sheets, the Fee Letters and the definitive financing documentation) or the
administration, amendment, modification or waiver thereof. No indemnified person
shall be liable for any damages arising from the use by others of Information or
other materials obtained through electronic,

 

4



--------------------------------------------------------------------------------

telecommunications or other information transmission systems or for any special,
indirect, consequential or punitive damages in connection with the Facilities or
the Transactions.

 

You acknowledge that each of us and our affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. None of us
or any of our affiliates will use confidential information obtained from you in
connection with the performance by it of services for other companies, and none
of us or any of our affiliates will furnish any such information to such other
companies. You also acknowledge that none of us has any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained by it or its affiliates from
other companies.

 

Each of us agrees to keep confidential any nonpublic information furnished to it
by you or your representatives in connection herewith, except that such
information may be disclosed (a) to its and its affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors,
on a confidential and need to know basis, (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case it will
inform you promptly thereof), (d) to any prospective Lenders on a confidential
basis or (e) to the extent such information (i) becomes publicly available other
than as a result of a breach of this Commitment Letter or (ii) becomes available
to it on a nonconfidential basis from a source other than HealthSouth not
subject (to its knowledge) to a confidentiality agreement with HealthSouth. Each
of us shall be considered to have complied with its confidentiality obligations
hereunder if it has exercised the same degree of care to maintain the
confidentiality of such information as it would accord to its own confidential
information.

 

You agree that you will not disclose this Commitment Letter, the Term Sheets or
the Fee Letters, the contents of any of the foregoing or our activities pursuant
hereto or thereto to any person without our prior approval, except that (a) you
may disclose this Commitment Letter, the Term Sheets and the Fee Letters, and
the contents hereof and thereof, (i) to your affiliates, officers, directors,
employees, attorneys, agents and advisors on a confidential and need-to-know
basis and (ii) as required by applicable law or compulsory legal process (in
which case you agree to inform us promptly thereof and reasonably cooperate with
us in securing any available protective orders) and (b) after your acceptance of
this Commitment Letter, you may disclose this Commitment Letter, the Term Sheets
and the contents hereof and thereof (but not the Fee Letters or the contents
thereof), provided that you shall provide us with a reasonable opportunity to
review and comment on any press release or other public disclosure relating
thereto prior to the release thereof.

 

Neither this Commitment Letter nor any Initial Lender’s commitment hereunder
shall be assignable by you without our prior written consent (and any purported
assignment without such consent shall be null and void). This Commitment

 

5



--------------------------------------------------------------------------------

Letter and the Initial Lenders’ commitments hereunder are intended to be solely
for the benefit of the parties hereto and indemnified persons and are not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by each of us and you. This Commitment Letter and the Fee Letters
are the only agreements that have been entered into among the parties hereto
with respect to the Facilities, the Transactions and the other transactions
contemplated hereby and by the Term Sheets and set forth the entire
understanding (and supersede any prior written or oral agreement) among the
parties hereto with respect thereto. This Commitment Letter may be executed in
any number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Commitment Letter by facsimile
transmission or electronic pdf shall be effective as delivery of a manually
executed counterpart. You acknowledge and agree that in connection with all
aspects of the Facilities, the Transactions and the other transactions
contemplated hereby and by the Term Sheets and any communications in connection
therewith, you and your affiliates, on the one hand, and we, the Lenders and any
of the affiliates through which we or they may be acting, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of any us, any Lender or any of our or
their affiliates, and each party hereto agrees that no such duty will be deemed
to have arisen in connection with any such transactions or communications.
Additionally, you hereby acknowledge and agree that we are not advising you as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. You shall consult with your own advisors concerning such matters
and shall be responsible for making your own independent investigation and
appraisal of the Transactions and the other transactions contemplated hereby and
by the Term Sheets, and none of us shall have any responsibility or liability to
you with respect thereto. Any review by any of us of HealthSouth, the
Transactions, the other transactions contemplated hereby and by the Term Sheets
or other matters relating to such transactions will be performed solely for our
benefit and shall not be on behalf of HealthSouth. This Commitment Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York. Any and all obligations of, and services to be provided by, any of us may
be performed, and any and all of our rights hereunder may be exercised, by or
through our affiliates. For purposes of this Commitment Letter, “CGMI” and
“CNAI” shall each include any affiliate thereof, including Citibank, N.A.,
Citicorp USA, Inc. and Citicorp North America, Inc., as CGMI and/or CNAI shall
determine to be appropriate to provide the services contemplated herein.

 

You hereby irrevocably and unconditionally submit to the exclusive jurisdiction
of any state or Federal court sitting in the City of New York over any suit,
action or proceeding arising out of or relating to the Facilities, the
Transactions or the other transactions contemplated hereby or by the Term
Sheets, this Commitment Letter, the Term Sheets or the Fee Letters or the
performance of services hereunder or thereunder. You agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process for any suit, action or proceeding brought in
any such court. You hereby irrevocably and unconditionally waive any objection
to the laying of venue of any such suit, action or proceeding brought

 

6



--------------------------------------------------------------------------------

in any such court and any claim that any such suit, action or proceeding has
been brought in any inconvenient forum. You hereby irrevocably agree to waive
trial by jury in any suit, action, proceeding, claim or counterclaim brought by
or on behalf of any party related to or arising out of the Facilities, the
Transactions or the other transactions contemplated hereby or by the Term
Sheets, this Commitment Letter, the Term Sheets or the Fee Letters or the
performance of services hereunder or thereunder.

 

The compensation, reimbursement, indemnification, jurisdiction and
confidentiality provisions contained herein and in the Fee Letters shall remain
in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of the Initial Lenders’ commitments and our agreements hereunder.

 

We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”), each
of us is required to obtain, verify and record information that identifies you,
which information includes your name and address and other information that will
allow us to identify you in accordance with the Act. This notice is given in
accordance with the requirements of the Act and is effective as to us and each
other Lender.

 

Please indicate your acceptance of the terms hereof by signing in the
appropriate space below and returning the enclosed duplicate original of this
Commitment Letter and the Fee Letters not later than 5:00 p.m., New York time,
on February 2, 2006, failing which the Initial Lenders’ commitments and our
agreements hereunder will terminate. If the execution of definitive
documentation in respect of the Facilities shall not have occurred by March 31,
2006, the Initial Lenders’ commitments and our agreements hereunder shall
terminate unless you and we agree to extend such date.

 

7



--------------------------------------------------------------------------------

We are very pleased to have been given the opportunity to assist you in
connection with the Facilities.

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.,

by

 

/s/ Dawn Lee Lum

--------------------------------------------------------------------------------

Name:

 

Dawn Lee Lum

Title:

 

Vice President

 

J.P. MORGAN SECURITIES INC.,

by

 

/s/ Gary L. Spevack

--------------------------------------------------------------------------------

Name:

 

Gary L. Spevack

Title:

 

Vice President

CITICORP NORTH AMERICA, INC.,

by

 

/s/ Jeffrey Knowles

--------------------------------------------------------------------------------

Name:

 

Jeffrey Knowles

Title:

 

Vice President

CITIGROUP GLOBAL MARKETS INC.,

by

 

/s/ Jeffrey Knowles

--------------------------------------------------------------------------------

Name:

 

Jeffrey Knowles

Title:

 

Managing Director

MERRILL LYNCH CAPITAL CORPORATION,

by

 

/s/ Sarang Gadkari

--------------------------------------------------------------------------------

Name:

 

Sarang Gadkari

Title:

 

Vice President

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

by

 

/s/ Sarang Gadkari

--------------------------------------------------------------------------------

Name:

 

Sarang Gadkari

Title:

 

Managing Director

 

8



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

HEALTHSOUTH CORPORATION,

by

 

/s/ John Workman

--------------------------------------------------------------------------------

Name:

 

John Workman

Title:

 

Executive Vice President &

Chief Financial Officer

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL   EXHIBIT A February 2, 2006    

 

HealthSouth Corporation

$2,550,000,000 Senior Secured Credit Facilities

Summary of Principal Terms and Conditions

 

HealthSouth Corporation, a Delaware corporation (“HealthSouth”), is
contemplating a series of transactions pursuant to which HealthSouth will
(a) offer to repurchase and, to the extent tendered, repurchase (collectively,
the “Notes Repurchase”) all of its outstanding senior notes and senior
subordinated notes (collectively, the “Existing Notes”), (b) repay all
outstanding loans and other amounts due under and terminate its Senior
Subordinated Credit Agreement dated as of January 16, 2004, (c) repay all
outstanding loans and other amounts due under and terminate its existing Senior
Secured Credit Agreement dated as of March 21, 2005 (the “Existing Senior
Secured Credit Agreement”), (d) repay all outstanding loans and other amounts
due under and terminate its existing Term Loan Agreement dated as of June 15,
2005 (the “Existing Term Loan Agreement”), (e) establish the Senior Secured
Facilities (as defined below) under a new credit agreement (the “New Credit
Agreement”), (f) on the date on which the New Credit Agreement is executed and
delivered (the “Effective Date”), borrow up to $1,000,000,000, less the sum of
(i) the aggregate principal amount of the Existing Notes not tendered on or
prior to the Effective Date and (ii) the aggregate amount of all premiums and
other amounts that would have been payable in connection with the repurchase
thereof (the amounts in clauses (i) and (ii) collectively, the “Untendered
Amount”), in loans (the “Bridge Loans”) from one or more lenders under a new
senior unsecured bridge facility (the “Bridge Facility” and, together with the
Senior Secured Facilities, the “Facilities”), (g) (i) issue and sell (the
“Equity Offering”) shares of preferred stock (the “Preferred Stock”) in a Rule
144A or other private placement for aggregate gross cash proceeds of
$300,000,000 and (ii) if and to the extent that HealthSouth does not receive
$300,000,000 in aggregate gross cash proceeds from the Equity Offering on or
prior to Effective Date, borrow up to $300,000,000, less the amount of the
aggregate gross cash proceeds received by HealthSouth from the Equity Offering
on or prior to the Effective Date, in Bridge Loans and (h) pay fees and expenses
(the “Transaction Costs”) in connection with the foregoing (the transactions
referred to in clauses (a) through (d) above being called the “Debt Refinancing”
and the Debt Refinancing, together with the transactions referred to in clauses
(e) through (h) above, being called the “Transactions”).

 

Borrower:

   HealthSouth.

Co-Lead Arrangers and Joint Bookrunners:

   J.P. Morgan Securities Inc. (“JPMorgan”), Citigroup Global Markets Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated will act as the co-lead
arrangers and joint bookrunners (in such capacities, the “Lead Arrangers”) for
the Senior Secured Facilities.

Administrative Agent:

   JPMorgan Chase Bank, N.A. (“JPMCB”) will act as the sole administrative agent
for the Lenders (as defined below) and will also act as the sole collateral
agent for the Lenders (in such capacities, the “Agent”).



--------------------------------------------------------------------------------

Co-Syndication Agents:

   Citicorp North America, Inc. (“CNAI”) and Merrill Lynch Capital Corporation
(“MLCC”).

Lenders:

   A syndicate of banks, financial institutions and other entities (including
JPMCB, CNAI and MLCC, the “Lenders”) arranged by the Lead Arrangers after
consultation with HealthSouth.

Facilities:

   (A)    A senior secured term facility (the “Term Facility”) consisting of
term loans in an aggregate principal amount of $2,050,000,000 (the “Term
Loans”). No portion of the Term Loans repaid may be reborrowed. Term Loans will
amortize in quarterly installments, each equal to 0.25% of the original
principal amount thereof, with the balance payable at final maturity.      (B)
   A senior secured revolving facility in an aggregate principal amount of
$500,000,000 (the “Revolving Facility” and, together with the Term Facility, the
“Senior Secured Facilities”). Borrowings under the Revolving Facility will be
available on the Effective Date in an aggregate principal amount, if any, to be
agreed upon. Thereafter, loans under the Revolving Facility will be available at
any time prior to the final maturity thereof. Amounts repaid under the Revolving
Facility may be reborrowed subject to the satisfaction of applicable conditions
to borrowing. Lenders with commitments under the Revolving Facility are
collectively referred to herein as the “Revolving Lenders”.

Swingline Loans:

        JPMCB (in such capacity, the “Swingline Lender”) will make available to
HealthSouth a swingline facility under which HealthSouth may make short-term
borrowings (in minimum amounts and integral multiples to be agreed upon) of up
to an aggregate principal amount of $25,000,000. Except for purposes of
calculating the commitment fee described below, any such swingline borrowings
will reduce availability under the Revolving Facility on a dollar-for-dollar
basis. Upon notice from the Swingline Lender, the Revolving Lenders will be
unconditionally obligated to purchase participations in any swingline loan pro
rata based upon their commitments under the Revolving Facility.

 

2



--------------------------------------------------------------------------------

Letters of Credit:

   An aggregate amount to be agreed upon of the Revolving Facility will be
available to HealthSouth in the form of letters of credit. Letters of credit
will be issued by JPMCB and other Lenders acceptable to the Agent and
HealthSouth (in such capacity, the “Issuing Banks”) at any time prior to the
fifth business day before the final maturity of the Revolving Facility. Each
letter of credit will expire no later than the earlier of (i) 12 months after
its date of issuance and (ii) the fifth business day prior to the final maturity
of the Revolving Facility. Drawings under any letter of credit will be
reimbursed by HealthSouth on the same business day. To the extent HealthSouth
does not reimburse an Issuing Bank, the Revolving Lenders will be irrevocably
obligated to reimburse such Issuing Bank pro rata based upon their commitments
under the Revolving Facility. The issuance of letters of credit under the
Revolving Facility shall be subject to the customary procedures of the
applicable Issuing Bank.      Letters of credit outstanding under the Existing
Senior Secured Credit Agreement will remain outstanding as letters of credit
under the Revolving Facility.

Purpose:

   (A)   

Term Facility

 

The proceeds of the Term Loans, together with the proceeds of (a) the issuance
of the Preferred Stock, if any, on or prior to the Effective Date, (b) the
borrowings, if any, under the Revolving Facility on the Effective Date and (c)
the borrowings under the Bridge Facility on the Effective Date, will be used to
consummate the Debt Refinancing and pay the Transaction Costs.

     (B)    Revolving Facility           The proceeds, if any, of borrowings
under the Revolving Facility made on the Effective Date, together with the
proceeds of (a) the issuance of the Preferred Stock, if any, on or prior to the
Effective Date, (b) the Term Loans and (c) the borrowings under the Bridge
Facility on the Effective Date, will be used to consummate the Debt Refinancing
and pay the Transaction Costs (including, without limitation, an

 

3



--------------------------------------------------------------------------------

          agreed upon amount of costs relating to the Note Repurchase). The
proceeds of subsequent borrowings under the Revolving Facility will be used for
general corporate purposes and the repayment of non-tendered Existing Notes at
the maturity, or earlier redemption, thereof, but will not be used for repayment
of Term Loans.     

(C)

   Letters of Credit           The letters of credit under the Revolving
Facility will be used in the ordinary course of business of HealthSouth and its
subsidiaries to secure workers’ compensation and other insurance coverages and
for general corporate purposes.

Interest Rates and Fees:

   As set forth on Annex I hereto.

Final Maturity:

  

(A)

  

Term Facility

 

The Term Loans will mature on the seventh anniversary of the date on which the
definitive documentation for the Senior Secured Facilities is executed and
delivered (the “Effective Date”).

    

(B)

   Revolving Facility           Commitments under the Revolving Facility will
expire, and all borrowings under such Facility will mature, on the sixth
anniversary of the Effective Date.

Guarantees:

   All obligations of HealthSouth under the Senior Secured Facilities and any
interest rate protection or other hedging arrangements and cash management
arrangements entered into with a Lender or any affiliate of any Lender
(collectively, the “Hedging/Cash Management Arrangements”) will be
unconditionally and irrevocably guaranteed (the “Guarantees”) by each existing
and each subsequently acquired or organized domestic and, to the extent no
adverse tax consequences to HealthSouth would result therefrom, foreign
subsidiary of HealthSouth, in each case with exceptions for non-wholly owned
subsidiaries and immaterial subsidiaries to be agreed upon (collectively, the
“Subsidiary Guarantors”).

 

4



--------------------------------------------------------------------------------

Security:

  

The Senior Secured Facilities, the Guarantees and the Hedging/Cash Management
Arrangements will be secured by all of the assets of HealthSouth and each
Subsidiary Guarantor (collectively, the “Collateral”), including, without
limitation, (a) perfected first-priority security interests in all the capital
stock and other equity interests held by HealthSouth or any Subsidiary Guarantor
(which pledge, in the case of equity interests in any foreign subsidiary, shall
be limited to 65% of the equity interests in such foreign subsidiary to the
extent the pledge of any greater percentage would result in adverse tax
consequences to HealthSouth) and (b) perfected first-priority security interests
in, and mortgages on, substantially all tangible and intangible assets of
HealthSouth and each Subsidiary Guarantor (including, without limitation,
accounts, inventory, equipment, investment property, contract rights,
intellectual property, liens, other general intangibles, real property, cash,
commercial tort claims, letter of credit rights, intercompany notes and proceeds
of the foregoing), in each case, other than to the extent prohibited by
applicable law and certain contractual provisions to be agreed upon.

 

All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, reasonably satisfactory to the
Agent, and none of the Collateral shall be subject to any other pledges,
security interests or mortgages, subject to customary and limited exceptions to
be agreed upon.

 

Notwithstanding the foregoing, the Agent may determine not to require, or may
determine to permit a delay in, the creation or perfection of security interests
in particular assets, or the grant of guarantees from particular subsidiaries of
HealthSouth, if and for so long as, in the Agent’s reasonable judgment, the cost
of creation or perfection thereof is excessive in view of the benefits to be
obtained by the Lenders therefrom. Without limiting the generality of the
foregoing, the security interests in the capital stock or debt securities (other
than intercompany notes) held by the Subsidiary Guarantors will be perfected
solely by filing of UCC financing statements, except in the case of pledged
subsidiaries, if any, meeting materiality thresholds to be agreed upon.

Optional Commitment Reductions:    Upon at least three business days’ prior
irrevocable written notice, HealthSouth may at any time in whole permanently
terminate, or from time to time in part permanently reduce, in

 

5



--------------------------------------------------------------------------------

     minimum amounts and in integral multiples to be agreed upon, without
premium or penalty, the commitments under the Revolving Facility, provided that
the outstanding credit exposure under the Revolving Facility may not at any time
exceed the reduced commitments under such Facility.

Mandatory and Optional Prepayments:

   HealthSouth shall prepay loans, and cash collateralize letters of credit,
outstanding under the Facilities with (a) 50% of HealthSouth’s Excess Cash Flow
(to be defined in the manner to be agreed upon by HealthSouth and the Lead
Arrangers, including Excess Cash Flow being reduced by amounts expended to pay
HealthSouth’s obligations under its settlement agreements with the SEC, U.S.
Department of Justice and the Centers for Medicare & Medicaid Services relating
to Medicare billing practices), commencing with the fiscal year ended December
31, 2006 and subject to leverage-based step-downs to be agreed upon, (b) 50% of
the net cash proceeds received by HealthSouth or any of its subsidiaries as a
result of any asset sale, subject to reinvestment provisions to be agreed upon,
(c) 100% of the insurance and condemnation proceeds received by HealthSouth or
any of its subsidiaries, subject to reinvestment provisions to be agreed upon,
(d) 100% of the net cash proceeds of issuances of certain debt obligations of
HealthSouth and its subsidiaries (excluding proceeds from (i) the issuance and
sale after the Effective Date (the “Senior Notes Offering”) of senior unsecured
notes (the “Senior Notes”) in a Rule 144A or other private placement for
aggregate gross cash proceeds of up to $1,300,000,000 and (ii) any other
issuances of debt obligations of HealthSouth and its subsidiaries, in each case,
to the extent the proceeds thereof are used to prepay amounts outstanding under
the Bridge Facility), (e) 50% of the net cash proceeds of issuances of equity
securities of HealthSouth and its subsidiaries (excluding proceeds from (i) the
Equity Offering and (ii) any other issuances of preferred equity securities of
HealthSouth and its subsidiaries, in each case, to the extent the proceeds
thereof are used to prepay amounts outstanding under the Bridge Facility),
subject to leverage-based step-downs to be agreed upon and (f) 100% of the
aggregate amount of federal tax refunds received by HealthSouth or any of its
subsidiaries (i) with respect to any tax years subject to restated financial
statements and (ii) in excess of an amount to be agreed upon, subject to, in the
case of each of the foregoing clauses, exceptions to be agreed upon (including,
in the case of clauses (b) and (e) above, exceptions for the sale of partnership
or other equity interests in

 

6



--------------------------------------------------------------------------------

    

HealthSouth’s subsidiaries that own or operate surgery, diagnostic or other
healthcare facilities to (i) participating physicians, radiologists and other
specialists, (ii) professional corporations and other legal entities owned or
controlled by such participating physicians, radiologists and other specialists
and (iii) participating hospitals and other healthcare providers).

 

The mandatory prepayments described above shall be applied (a) first, to prepay
Term Loans (such prepayment to be applied pro rata to the remaining amortization
payments in respect of the Term Loans), (b) after repayment in full of all Term
Loans, to prepay loans under the Revolving Facility and (c) after repayment in
full of all loans under the Revolving Facility, to cash collateralize
outstanding letters of credit under the Revolving Facility.

 

Upon at least three business days’ prior irrevocable written notice (or, in the
case of ABR loans, one business day’s prior irrevocable written notice),
HealthSouth may at any time in whole or in part prepay loans, in minimum amounts
and in integral multiples to be agreed upon, without premium or penalty, subject
to reimbursement of redeployment costs if prepayment of a LIBOR loan occurs
other than at the end of an applicable interest period.

Documentation:

  

The New Credit Agreement will reflect the terms contained herein, other terms
and provisions similar to those set forth in the Existing Senior Secured Credit
Agreement (with such changes as may be agreed upon) and such other provisions as
the Lead Arrangers may reasonably require in the context of the transactions
contemplated hereby, including, without limitation:

 

Representations and Warranties:

     (1)    organization and authority; enforceability      (2)    execution of
the loan documents; absence of conflicts; no creation of liens      (3)   
solvency      (4)    subsidiaries      (5)    ownership interests      (6)   
financial statements and projections; financial condition; absence of material
adverse change      (7)    title to properties      (8)   

taxes

 

7



--------------------------------------------------------------------------------

    

(9)

   no burdensome judgments or agreements; compliance with agreements     

(10)

   litigation     

(11)

   margin stock     

(12)

   investment and holding company status     

(13)  

   intellectual property     

(14)  

   no untrue statements     

(15)  

   possession of required consents     

(16)  

   ERISA     

(17)  

   absence of defaults     

(18)  

   environmental matters     

(19)  

   employment matters     

(20)  

   reimbursement from third party payors     

(21)  

   compliance with laws     

(22)  

   insurance     

(23)  

   use of proceeds     

(24)  

   if applicable, status of obligations under the New Credit Agreement as senior
indebtedness     

(25)  

   validity of Guarantees      (26)    priority and perfection of security
interests in the Collateral     

Subject to exceptions, carve-outs and qualifications to be agreed upon.

 

Affirmative Covenants:

     (1)    financial statements (including monthly financial packages prior to
receipt of HealthSouth’s audited financial statements for the fiscal year ended
December 31, 2005) and other financial information, annual budgets with detailed
assumptions, reports, etc. (including a covenant (the “Reporting Covenant”) to
(A) file with the SEC by March 31, 2006, the audited financial statements of
HealthSouth for the fiscal year ended December 31, 2005, and (B) to make timely
filings with the SEC of each Form 10-Q required to be filed with respect to each
fiscal quarter ending during the fiscal year ending on December 31, 2006,
including all required comparative financial statements with respect to the
applicable 2005 fiscal quarters)      (2)    maintenance of properties      (3)
   maintenance of existence, qualification, etc.     

(4)

   compliance with regulations and payment of taxes and other obligations     
(5)    maintenance of insurance

 

8



--------------------------------------------------------------------------------

     (6)    maintenance of books and records      (7)    right of inspection  
   (8)    observance of laws      (9)    maintenance of governmental licenses  
   (10)    notice of material events (including notices of suits, discharges of
hazardous materials or environmental complaints)      (11)    obtaining of
ratings for each of the Senior Secured Facilities by each of Standard & Poor’s
Ratings Group, a division of The McGraw Hill Corporation (“S&P”) and Moody’s
Investor Services, Inc. (“Moody’s”) by a date to be agreed upon (such covenant,
the “Ratings Covenant”)      (12)    further assurances with respect to
Guarantees and Collateral      (13)   

hedging arrangements to be agreed upon

 

Subject to exceptions, carve-outs and qualifications to be agreed upon.

     Negative Covenants:      (1)    investments, loans and advances      (2)   
HealthSouth indebtedness (including, without limitation, capitalized leases)  
   (3)    subsidiary indebtedness (including, without limitation, capitalized
leases)      (4)    disposition of assets      (5)    consolidation or merger  
   (6)    liens      (7)    restrictive agreements      (8)    acquisitions     
(9)    restricted payments and certain prepayments of indebtedness, subject to a
limited debt prepayment basket to be agreed upon      (10)    compliance with
ERISA      (11)    changes to fiscal year-end      (12)    dissolution, etc.  
   (13)    transactions with affiliates      (14)    sale and leaseback
transactions      (15)    swap agreements      (16)    management contracts     
(17)    change in business      (18)    use of proceeds      (19)    capital
expenditures      (20)    modification of material documents and pledged
intercompany notes

 

9



--------------------------------------------------------------------------------

   

Subject to exceptions, carve-outs and qualifications to be agreed upon.

 

Financial Covenants (with definitions of financial terms to be agreed upon):

   

(1)

  Minimum Interest Coverage Ratio: Adjusted Consolidated EBITDA to Consolidated
Interest Expense for each period of four consecutive fiscal quarters not to be
less than a ratio to be agreed upon, with step-ups to be agreed upon.    

(2)

  Maximum Total Debt to EBITDA Ratio: The ratio of Consolidated Total
Indebtedness on any date to Adjusted Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on or most recently prior to such date not to
be more than a ratio to be agreed upon, with step-downs to be agreed upon.    
Events of Default:    

(1)

  failure to pay principal or reimbursement amounts in respect of any letter of
credit disbursement when due or failure to pay interest, fees or other amounts
after three business days    

(2)

  failure to observe or perform covenants (subject, in the case of certain
affirmative covenants (other than the Ratings Covenant and the Reporting
Covenant), to a 30 day grace period)    

(3)

  material inaccuracy of representations and warranties    

(4)

  cross-acceleration and cross-default to material indebtedness, including the
Senior Notes and indebtedness under the Bridge Facility    

(5)

  certain bankruptcy or insolvency events    

(6)

  suspension of business    

(7)

  certain ERISA events    

(8)

  certain undischarged judgments    

(9)

  loss of certain agreements, permits and franchises    

(10)

  criminal indictment of HealthSouth    

(11)

  Change in Control (to be defined)    

(12)

  actual or asserted invalidity of security documents or Guarantees     Subject
to exceptions, carve-outs and qualifications to be agreed upon.

 

10



--------------------------------------------------------------------------------

Conditions Precedent to

Effectiveness of the New Credit

Agreement:

  

Usual for facilities and transactions of this type and others to be reasonably
specified by the Lead Arrangers, including but not limited to execution and
delivery of satisfactory documentation for the Senior Secured Facilities;
delivery of evidence of authority with respect to HealthSouth; delivery of
satisfactory legal opinions (including as to, if applicable, the status of
obligations as senior indebtedness, validity of Guarantees and perfection of
security interests in Collateral); perfected first-priority security interests
in the Collateral (free and clear of all liens, subject to limited exceptions to
be agreed upon) and delivery of lien searches and title insurance with respect
to the Collateral; execution of the Guarantees and the security documents, which
shall be in full force and effect; accuracy of representations and warranties;
absence of defaults under the New Credit Agreement; absence of material adverse
change; payment of Transaction Costs; absence of defaults, prepayment events or
the creation of liens under debt instruments or other agreements as a result of
the Facilities, the Transactions and the other transactions contemplated hereby;
delivery of evidence of satisfactory insurance; receipt of U.S.A. Patriot Act
information; and other customary corporate and document delivery requirements.

 

HealthSouth shall have received aggregate gross cash proceeds of $1,300,000,000,
less the Untendered Amount, from the Equity Offering and/or the Bridge Loans.

 

Prior to or simultaneously with the closing of the Senior Secured Facilities,
the Debt Refinancing shall have been consummated (or, with respect to the Notes
Repurchase, (i) HealthSouth shall have repurchased or redeemed Existing Notes
constituting more than 50% of the aggregate principal amount of each series of
Existing Notes and (ii) HealthSouth shall have received exit consents with
respect to each series of Existing Notes eliminating covenants and events of
default and satisfactory to the Lead Arrangers) and, after giving effect
thereto, HealthSouth and its subsidiaries shall have outstanding no indebtedness
or preferred stock other than (a) the loans and other extensions of credit under
the Facilities, (b) the Preferred Stock, if any, (c) the Bridge Loans and
(d) other limited indebtedness to be agreed upon, including Existing Notes not
greater than an amount to be agreed upon. The terms and conditions of all
indebtedness

 

11



--------------------------------------------------------------------------------

    

and preferred stock to be outstanding after the Effective Date shall be
reasonably satisfactory
in all respects to the Lead Arrangers.

 

The Lead Arrangers shall be reasonably satisfied with the status of (i) the
governmental
investigations and other litigation and proceedings involving HealthSouth and
(ii)
HealthSouth’s preparation of (A) its Form 10-K with respect to the fiscal year
ended
December 31, 2005 and (B) its quarterly financial information with respect to
the fiscal year
ended December 31, 2005. The Lead Arrangers hereby acknowledge that, on the
basis of the
information heretofore received by them, the Lead Arrangers are satisfied with
the status of
the governmental investigations and other litigation and proceedings involving
HealthSouth as
of the date hereof.

     The Lead Arrangers shall have received a certificate of a financial officer
of HealthSouth certifying that HealthSouth’s Adjusted Consolidated EBITDA for
the year ended December 31, 2005, is not less than an amount to be agreed upon.
     The Lead Arrangers shall have received a detailed business plan of
HealthSouth and its subsidiaries for the fiscal years 2006 through 2012
(including, without limitation, quarterly projections for the first four fiscal
quarters ending after the Effective Date).

Conditions Precedent to All Borrowings:

   Delivery of notice, accuracy of representations and warranties and absence of
defaults.

Yield Protection:

   Usual and customary for facilities and transactions of this type.

Amendments and Waivers:

   Amendments and waivers of the New Credit Agreement and the other loan
documentation will require the approval of Lenders holding more than 50% of the
aggregate amount of loans, participations in letters of credit and unused
commitments under the New Credit Agreement; provided that (a) the consent of
each affected Lender will be required with respect to, among other things, (i)
reductions in the unpaid principal amount or extensions of the scheduled date
for the payment of principal of any loan, (ii) reductions in interest rates or
fees or extensions of the dates for payment thereof and (iii) increases in the
amounts or extensions of the expiry date of the Lenders’ commitments, (b) the
consent of 100% of the Lenders will be required with respect to
(i) modifications

 

12



--------------------------------------------------------------------------------

     of the pro rata provisions of the New Credit Agreement, (ii) releases of
liens on all or substantially all the Collateral or material subsidiary
Guarantees, other than in connection with any sale of Collateral or the relevant
Subsidiary Guarantor permitted by the New Credit Agreement, and (iii)
modifications to any of the voting percentages, and (c) amendments that by their
terms adversely affect one Senior Secured Facility but not the other Senior
Secured Facility will be subject to customary class voting requirements.

Assignments and Participations:

  

The Lenders shall be permitted to assign and sell their loans and commitments in
whole or in part under any of the Senior Secured Facilities with the consent of
the Agent (unless such assignment is an assignment of a Term Loan to a Lender,
an affiliate of a Lender or an approved fund) and HealthSouth (unless an event
of default has occurred and is continuing or such assignment is to a Lender, an
affiliate of a Lender or an approved fund), in each case not to be unreasonably
withheld, and, in the case of assignments under the Revolving Facility, the
Issuing Banks and the Swingline Lender. Each assignment (except to other Lenders
or their affiliates) will be in an amount of (a) $5,000,000, in respect of loans
and commitments under the Revolving Facility, and (b) $1,000,000, in respect of
Term Loans. The Agent will receive a processing and recordation fee of $3,500,
payable by the assignor and/or the assignee, with each assignment. Assignments
will be by novation.

 

The Lenders will be permitted to participate loans and commitments without
restriction. Voting rights of participants shall be limited to customary
matters.

Expenses and Indemnification:

   All reasonable and documented out-of-pocket expenses of the Agent, the Lead
Arrangers and their affiliates associated with the syndication of the Senior
Secured Facilities and the preparation, execution, delivery, administration and
waiver or modification of the New Credit Agreement and the other documentation
contemplated hereby and thereby (including the reasonable and documented fees,
disbursements and other charges of counsel) are to be paid by HealthSouth. In
addition, all reasonable and documented out-of-pocket expenses of the Agent, the
Issuing Banks, the Swingline Lender and any Lender (including reasonable and
documented fees, disbursements and other charges of counsel) for enforcement
costs and documentary taxes associated with the Senior Secured Facilities are to
be paid by HealthSouth.

 

13



--------------------------------------------------------------------------------

     HealthSouth will indemnify the Agent, the Lead Arrangers, the Issuing
Banks, the Swingline
Lender and the Lenders and their officers, directors, employees, advisors,
agents, controlling
persons and affiliates and hold them harmless from and against all costs,
expenses (including
reasonable and documented fees, disbursements and other charges of counsel) and
liabilities
of any such indemnified person arising out of or relating to any claim or any
litigation or other
proceeding (regardless of whether any such indemnified person is a party thereto
or whether
such claim, litigation or other proceeding is brought by HealthSouth and its
affiliates or a third
party) relating to the Senior Secured Facilities, the Transactions or any other
transaction
contemplated hereby; provided that such indemnity shall not, as to any
indemnitee, be
available to the extent that such costs, expenses and liabilities are determined
by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
its own
gross negligence or willful misconduct. Counsel for the Agent and the Lead
Arrangers:    Cravath, Swaine & Moore LLP. Governing Law and Forum:    New York.

 

14



--------------------------------------------------------------------------------

ANNEX I

 

Interest Rates:    The interest rates under the Facilities will be as follows:  
  

Term Loans:

 

(i) So long as each of the Senior Secured Facilities is rated at least B+ by S&P
and B1 by Moody’s, in each case with at least a stable outlook, at the option of
HealthSouth, Adjusted LIBOR plus 2.25% or ABR plus 1.25% and (ii) otherwise, at
the option of HealthSouth, Adjusted LIBOR plus 2.50% or ABR plus 1.50%.

    

Revolving Facility:

 

(i) So long as each of the Senior Secured Facilities is rated at least B+ by S&P
and B1 by Moody’s, in each case with at least a stable outlook, at the option of
HealthSouth, Adjusted LIBOR plus 2.25% or ABR plus 1.25% and (ii) otherwise, at
the option of HealthSouth, Adjusted LIBOR plus 2.50% or ABR plus 1.50%.

 

After delivery of the financial statements of HealthSouth for the first fiscal
quarter ending on a date that is at least six months after the Effective Date,
interest rate spreads with respect to the Revolving Facility will be determined
by reference to a leverage-based grid to be agreed upon.

Default Rate:    Interest on overdue amounts will accrue, in the case of
principal, at the otherwise applicable rate plus 2% and, in the case of other
amounts (including overdue reimbursement of letter of credit disbursements under
the Revolving Facility), at the interest rate applicable to ABR loans (or, in
the case of such disbursements, the rate applicable thereto) plus 2%.     

As used herein:

 

“ABR” means the higher of (a) the rate of interest publicly announced by JPMCB
as its prime rate in effect at its principal office in New York City (the “Prime
Rate”) and (b) the Federal Funds Effective Rate in effect from time to time plus
0.50%.

 

“Adjusted LIBOR” means the London interbank offered rate for eurodollar
deposits, adjusted for statutory reserve requirements.



--------------------------------------------------------------------------------

     Calculation of interest in respect of ABR loans shall be on the basis of
actual days elapsed in a 365-day year when ABR is based on the Prime Rate and a
360-day year when ABR is based on the Federal Funds Effective Rate. Calculation
of interest in respect of Adjusted LIBOR loans and fees shall be on the basis of
actual days elapsed in a 360-day year.

Interest Periods:

  

At HealthSouth’s option:

 

    Adjusted LIBOR loans: 1, 2, 3 or 6 months

    ABR loans: quarterly

Interest Payment Dates:

  

In the case of Adjusted LIBOR loans, on the last day of each interest period
and, in the case of any interest period longer than three months, on each
successive date three months after the first day of such interest period, and
upon prepayment.

 

In the case of ABR loans, quarterly in arrears.

Commitment Fees:

   0.50% per annum on the daily amount of the unutilized commitments under the
Revolving Facility, payable quarterly in arrears and (if not the last day of a
quarter) upon termination of the Revolving Facility, as the case may be, to each
of the Lenders participating in such Facility pro rata on its commitment
thereunder. For purposes of calculating the commitment fees, outstanding letters
of credit will be deemed to utilize commitments under the Revolving Facility,
and outstanding swingline loans will be deemed not to utilize the Revolving
Facility commitments.

Letters of Credit:

   A letter of credit participation fee will be payable to the Lenders under the
Revolving Facility on the aggregate face amount of letters of credit outstanding
thereunder, quarterly in arrears and (if not the last day of a quarter) upon the
termination of the Revolving Facility, in an amount at any time equal to the
interest rate spread applicable at such time to Adjusted LIBOR loans outstanding
under the Revolving Facility. In addition, HealthSouth shall pay to each Issuing
Bank, for its own account, (a) a fronting fee of 0.25% per annum on the
aggregate face amount of the letters of credit issued by such Issuing Bank and
outstanding under the Revolving Facility, payable quarterly in arrears and (if
not the last day of a quarter) upon the termination of the Revolving Facility
and (b) customary issuance and administration fees.      Letter of credit
disbursements that are not reimbursed in full on the same day will bear interest
at ABR plus 1.50%.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

 

CONFIDENTIAL

February 2, 2006

 

HealthSouth Corporation

$1,300,000,000 Senior Unsecured Bridge Facility

Summary of Principal Terms and Conditions

 

Initial Loans:

   The Lenders (as defined below) will make loans (the “Initial Loans”) to
HealthSouth Corporation, a Delaware corporation (“HealthSouth”), on the
Effective Date (as defined below) in an aggregate principal amount of up to
$1,300,000,000. Merrill Lynch Capital Corporation (“MLCC”), Citicorp
North America, Inc. (or an affiliate thereof) and JPMorgan Chase Bank, N.A.
(each, an “Initial Lender”) and each assignee of any portion of the Initial
Loans or of any Initial Lender’s commitment to make the Initial Loans are
collectively referred to as the “Lenders”.

Borrower:

   HealthSouth.

Guarantees:

   The obligations of HealthSouth in respect of the Initial Loans will be
unconditionally and irrevocably guaranteed on a senior basis by each guarantor
of the Senior Secured Facilities (as defined below). Guarantees will be released
in a manner consistent with the Senior Secured Facilities.

Administrative Agent:

   MLCC (in such capacity, the “Agent”).

Arrangers:

   Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets
Inc. and J.P. Morgan Securities Inc. (together, the “Arrangers”).

Lenders:

   A syndicate of banking and financial institutions arranged by the Arrangers
after consultation with HealthSouth.

Transactions:

   As set forth in Exhibit A to the Commitment Letter to which this Exhibit B is
attached. Terms used but not defined herein shall have the meanings assigned to
such terms in Exhibit A.

Use of Proceeds:

   The proceeds of the Initial Loans, as well as the proceeds of the loans made
under the Senior



--------------------------------------------------------------------------------

     Secured Facilities on the Effective Date and proceeds from the Equity
Offering received on or prior to the Effective Date, if any, will be used solely
to (a) consummate the Debt Refinancing and (b) pay the Transaction Costs.
Availability:   

The Lenders will make the Initial Loans simultaneously with the initial funding
under the Senior Secured Facilities. The date on which such Initial Loans are
made is herein called the “Effective Date”.

 

The Initial Loans will be made in a single drawing on the Effective Date in an
aggregate principal amount of up to $1,300,000,000, less the sum of (a) the
Untendered Amount and (b) the amount of the aggregate gross cash proceeds
received by HealthSouth from the Equity Offering on or prior to the Effective
Date.

Maturity/Exchange:    All the Initial Loans will mature on the date that is one
year following the Effective Date (the “Maturity Date”). If any Initial Loan has
not been previously repaid in full on or prior to the Maturity Date, the Lender
in respect of such Initial Loan thereafter will have the option at any time or
from time to time to receive Exchange Notes (the “Exchange Notes”) in exchange
for such Initial Loan having the terms set forth in the term sheet attached
hereto as Annex I; provided, however, that a Lender may not elect to exchange
outstanding Initial Loans for Exchange Notes in an aggregate principal amount of
less than $5,000,000 unless (i) such Lender intends at the time of such exchange
of Initial Loans promptly to sell the Exchange Notes received in such exchange
or (ii) following such exchange such Lender will not hold any Initial Loans. If
any Lender does not exchange its Initial Loans for Exchange Notes on the
Maturity Date, the maturity of such Initial Loans will automatically extend to
the date that is the eighth anniversary of the Effective Date.      The Initial
Loans and the Exchange Notes shall be pari passu for all purposes.

 

2



--------------------------------------------------------------------------------

Interest:

   Prior to the Maturity Date, the Initial Loans will accrue interest at a rate
per annum equal to three-month Adjusted LIBOR (“Adjusted LIBOR”) plus a spread
(the “Spread”). The Spread will initially be 450 basis points. If the Initial
Loans are not repaid in whole within six months following the Effective Date,
the Spread will increase by 100 basis points at the end of such six-month period
and shall increase by an additional 50 basis points at the end of each
three-month period thereafter until the Maturity Date (as the same may be
extended).      Notwithstanding the foregoing, (a) the interest rate in effect
at any time prior to the Maturity Date shall not exceed an agreed Total Cap (the
“Total Cap”), (b) the interest rate in effect at any time prior to the Maturity
Date shall not be less than 9.0% per annum and (c) to the extent the interest
payable prior to the Maturity Date on any Initial Loan exceeds an agreed Cash
Cap (the “Cash Cap”), HealthSouth may, at its option, cause such excess interest
to be paid by adding such excess interest to the principal amount of such
Initial Loan. In no event shall the interest rate on the Initial Loans exceed
the highest lawful rate permitted under applicable law.      Following the
Maturity Date, all outstanding Initial Loans will accrue interest at the rate
provided for the Exchange Notes in Annex I hereto, subject to the absolute and
cash caps applicable to the Exchange Notes.      Calculation of interest shall
be on the basis of actual days elapsed in a year of 360 days (or 365 or 366
days, as the case may be, in the case of Initial Loans based on MLCC’s Prime
Rate).      Adjusted LIBOR will at all times include statutory reserves.      In
the event that Adjusted LIBOR cannot be determined, or any Lender is unable to
maintain a loan accruing interest at Adjusted LIBOR, the affected Initial Loans
will accrue interest until the Maturity Date at the “Alternate Base Rate”,

 

3



--------------------------------------------------------------------------------

     which will be the higher of (a) MLCC’s Prime Rate and (b) the Federal Funds
Effective Rate plus 1/2 of 1%, in each case plus the Spread less 100 basis
points.     

Interest will be payable in arrears (a) for Initial Loans accruing interest at a
rate based on Adjusted LIBOR, at the end of each Adjusted LIBOR period following
the Effective Date and on the Maturity Date, (b) for Initial Loans accruing
interest at the Alternate Base Rate, at the end of each fiscal quarter of
HealthSouth following the Effective Date and on the Maturity Date and (c) for
Initial Loans outstanding after the Maturity Date, at the end of each fiscal
quarter of HealthSouth following the Maturity Date.

 

In the period during which an event of default occurs and is continuing, the
Spread, the Total Cap and the Cash Cap will each increase by 200 basis points.

Senior Secured Facilities:    HealthSouth will obtain the $2,550,000,000 senior
secured credit facilities (the “Senior Secured Facilities”), all as described in
Exhibit A to the Commitment Letter to which this Exhibit B is attached.
Mandatory Prepayment:    Prior to the Maturity Date, HealthSouth will be
required to prepay Initial Loans (and, if issued, to redeem Exchange Notes or
offer to purchase Fixed Rate Exchange Notes (as defined below), to the extent
required by the terms of such Exchange Notes or Fixed Rate Exchange Notes) on a
pro rata basis, at par plus accrued and unpaid interest (or, in the case of
Fixed Rate Exchange Notes, at par plus accrued and unpaid interest plus the then
applicable optional redemption premium or, in the case of any Fixed Rate
Exchange Note that is then noncallable, at the optional redemption premium
applicable on the first date such Fixed Rate Exchange Note becomes callable),
from the net proceeds (after deduction of, among other things, amounts required
to repay the Senior Secured Facilities)

 

4



--------------------------------------------------------------------------------

     from the incurrence of any debt or the issuance of any equity or from all
nonordinary course asset sales.     

HealthSouth will be required to offer to prepay Initial Loans and purchase
Exchange Notes at 101% of par plus accrued and unpaid interest upon the
occurrence of a change of control or ownership.

 

Following the Maturity Date, mandatory prepayments of Initial Loans then
outstanding will be governed by the “Mandatory Redemption” provisions contained
in Annex I hereto.

Optional Prepayment:    The Initial Loans may be prepaid, in whole or in part,
at the option of HealthSouth, at any time upon three days’ prior notice, at par
plus accrued and unpaid interest, subject to reimbursement of the Lenders’
actual redeployment costs in the case of a prepayment of Adjusted LIBOR
borrowings other than on the last day of the relevant interest period. If
HealthSouth elects to optionally prepay all or any portion of the Initial Loans,
then HealthSouth shall be required to optionally redeem on a pro rata basis
outstanding Exchange Notes, if any, subject, in certain circumstances, to the
non-call provisions of any Fixed Rate Exchange Notes, at par plus accrued and
unpaid interest. Documentation:    Usual for facilities and transactions of this
type and satisfactory to the Arrangers. Representations and Warranties:   
Substantially the same as the Senior Secured Facilities. Conditions Precedent:
  

Substantially the same as the Senior Secured Facilities (except for those
conditions relating to collateral or the receipt of proceeds from the Equity
Offering and/or the Bridge Loans).

HealthSouth shall have received aggregate gross cash proceeds of $2,050,000,000
from the Term Loans under the Senior Secured Facilities, and shall have
available undrawn commitments of $500,000,000 (less any amount drawn on the
Effective Date) under the Revolving Credit Facility.

 

5



--------------------------------------------------------------------------------

Senior Notes/Preferred Stock:    HealthSouth will use its reasonable best
efforts to refinance the Initial Loans as promptly as practicable after the
Effective Date with (a) an issue of senior notes and (b) if the Equity Offering
shall not have been completed on or prior to the Effective Date, an issue of
shares of preferred stock, together generating aggregate gross cash proceeds in
an amount approximately equal to the aggregate principal amount of Initial Loans
made on the Effective Date. Covenants:    Substantially the same as the Senior
Secured Facilities; provided, however, that the negative covenant baskets and
the financial covenants will be less restrictive in certain respects than those
under the Senior Secured Facilities.      Following the Maturity Date, the
foregoing covenants will cease to apply, and all outstanding Initial Loans will
bear covenants substantially identical to the covenants of the Exchange Notes.
Events of Default:    Usual for facilities and transactions of this type and
satisfactory to the Arrangers.      Following the Maturity Date, the events of
default relevant to the Initial Loans will be automatically modified to be
consistent with the Exchange Notes. Cost and Yield Protection:    Usual for
facilities and transactions of this type. Assignment and Participation:   
Subject to the consent of the Agent, the Lenders will have the absolute and
unconditional right to assign Initial Loans and commitments without the consent
of HealthSouth. The Agent will receive a processing and recordation fee of
$3,500, payable by the assignor and/or the assignee, with each assignment.
Assignments will be by novation which will release the obligation of the
assigning Lender. MLCC will act as Administrative Agent for all assignees (if
any) holding the Initial Loans from time to time.

 

6



--------------------------------------------------------------------------------

     Subject to the consent of the Agent, Lenders will be permitted to
participate their Initial Loans to other financial institutions without
restriction, other than customary voting limitations. Participants will have the
same benefits as the selling Lenders would have (and will be limited to the
amount of such benefits) with regard to yield protection and increased costs.
Voting:    Amendments and waivers of the documentation for the Initial Loans and
the other definitive credit documentation related thereto will require the
approval of Lenders holding more than 50% of the outstanding Initial Loans,
except that the consent of each affected Lender will be required for
(a) reductions of principal, interest rates, fees or Spread, (b) except as
provided under “Maturity/Exchange” above, extensions of the Maturity Date,
(c) additional restrictions on the right to exchange Initial Loans for Exchange
Notes or any amendment of the rate of such exchange, (d) any amendment to the
Exchange Notes that requires (or would, if any Exchange Notes were outstanding,
require) the approval of all holders of Exchange Notes, (e) releases of material
subsidiary guarantees other than in connection with the release of the relevant
guarantor under the Senior Secured Facilities or (f) modifications of any voting
percentages. Expenses and Indemnification:    All reasonable and documented
out-of-pocket expenses (including but not limited to expenses incurred in
connection with due diligence) of the Agent and the Arrangers associated with
the preparation, execution and delivery, administration, and waiver or
modification of the Bridge Facility and the other documentation contemplated
hereby and thereby (including the reasonable and documented fees, disbursements
and other charges of counsel) are to be paid by HealthSouth. In addition, all
reasonable and documented out-of-pocket expenses of the Agent and any Lender
(including the reasonable and documented fees, disbursements and other charges
of counsel) for enforcement costs and documentary taxes associated with the
facility are to be paid by HealthSouth.

 

7



--------------------------------------------------------------------------------

     HealthSouth will indemnify the Agent, the Arrangers and the Lenders and
their officers, directors, employees, advisors, agents, controlling persons and
affiliates and hold them harmless from and against all costs, expenses
(including reasonable and documented fees, disbursements and other charges of
counsel) and liabilities of any such indemnified person arising out of or
relating to any claim or any litigation or other proceeding (regardless of
whether any such indemnified person is a party thereto or whether such claim,
litigation or other proceeding is brought by HealthSouth and its affiliates or a
third party) relating to the Bridge Facility, the Transactions or any other
transaction contemplated hereby; provided that such indemnity shall not, as to
any indemnitee, be available to the extent that such costs, expenses and
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from its own gross negligence, willful
misconduct or bad faith. Governing Law and Forum:    New York. Counsel for the
Initial Lenders and the Arrangers:    Cravath, Swaine & Moore LLP

 

8



--------------------------------------------------------------------------------

ANNEX I

to Exhibit B

 

HealthSouth Corporation

Summary of Principal Terms and Conditions

of Exchange Notes

 

Capitalized terms used but not defined herein have the meanings given in the
Summary of Principal Terms and Conditions of the $1,300,000,000 Senior Unsecured
Bridge Facility to which this Annex I is attached.

 

Issuer:    HealthSouth will issue Exchange Notes under an indenture that
complies with the Trust Indenture Act (the “Indenture”). HealthSouth in its
capacity as the issuer of the Exchange Notes is referred to as the “Issuer”.
Guarantees:    Same as Initial Loans. Principal Amount:    The Exchange Notes
will be available only in exchange for the Initial Loans. The principal amount
of any Exchange Note will equal 100% of the aggregate principal amount
(including any accrued interest not required to be paid in cash) of the Initial
Loan for which it is exchanged. Maturity:    The Exchange Notes will mature on
the eighth anniversary of the Effective Date. Interest Rate:    The Exchange
Notes will bear interest at a rate equal to the Initial Rate (as defined below)
plus the Exchange Spread (as defined below). Notwithstanding the foregoing, the
interest rate in effect at any time shall not exceed a rate equal to the Total
Cap nor be less than 9.0% per annum, and to the extent the interest payable on
any Exchange Note exceeds a rate equal to the Cash Cap, the Issuer may, at its
option, cause such excess interest to be paid by issuing additional Exchange
Notes in a principal amount equal to such excess interest. In no event shall the
interest rate on the Exchange Notes exceed the highest lawful rate permitted
under applicable law.      “Exchange Spread” shall mean 0 basis points during
the three-month period commencing on the Maturity Date and shall increase by
50 basis points at the beginning of each subsequent three-month period.



--------------------------------------------------------------------------------

    

“Initial Rate” shall be determined on the Maturity Date and shall equal the
interest rate borne by the Initial Loans on the day immediately preceding the
Maturity Date plus 50 basis points.

 

In the period during which an event of default occurs and is continuing, the
Exchange Spread, the Total Cap and the Cash Cap will each increase by 200 basis
points.

     Interest will be payable in arrears at the end of each fiscal quarter of
the Issuer. Mandatory Redemption:    The Issuer will be required to redeem the
Exchange Notes or, in the case of Fixed Rate Exchange Notes, to offer to
purchase such notes (and, if outstanding, repay the Initial Loans) on a pro rata
basis, at par plus accrued and unpaid interest (or, in the case of Fixed Rate
Exchange Notes, at par plus accrued and unpaid interest plus the then applicable
optional redemption premium or, in the case of any Fixed Rate Exchange Note that
is then noncallable, at the optional redemption premium applicable on the first
date such Fixed Rate Exchange Note becomes callable), from the net proceeds
(after deduction of, among other things, amounts required to repay the Senior
Secured Facilities) from all nonordinary course asset sales.      HealthSouth
will be required to offer to prepay Initial Loans and purchase Exchange Notes at
101% of par plus accrued and unpaid interest upon the occurrence of a change of
control or ownership. Optional Redemption:    Subject to the following sentence,
the Exchange Notes will be redeemable at the option of the Issuer, in whole or
in part, at any time at par plus accrued and unpaid interest to the redemption
date. If any Exchange Note is sold by a Lender to a third party purchaser, such
Lender shall have the right to fix the interest rate on such Exchange Note (each
such Note, a “Fixed Rate Exchange Note”) at (a) a rate not higher than the then

 

2



--------------------------------------------------------------------------------

    

applicable rate of interest on such Exchange Note, or (b) upon the
representation of such transferring Lender that a higher rate (such higher rate,
the “Transfer Rate”) is necessary in order to permit such Lender to transfer
such Exchange Note to a third party and receive consideration equal to the
principal amount thereof plus all accrued and unpaid interest to the date of
such transfer, the Transfer Rate; provided, however, that such Transfer Rate
shall not exceed the Total Cap. If such Lender exercises such right, such Fixed
Rate Exchange Note will be non-callable for four years from the date of its sale
to such third party (subject to customary equity clawback provisions) and will
be callable thereafter at par plus accrued interest plus a premium equal to
(a) one-half of the coupon in effect on the date of sale of the Exchange Notes
or (b) if the Transfer Rate was used, one-half of the Transfer Rate, which
premium in either case shall decline ratably on each yearly anniversary of the
date of such sale to zero one year prior to the maturity of the Exchange Notes
(except that if such period has not ended prior to the date that is one year
prior to such maturity, such premium shall fall immediately to zero on the date
that is one year prior to such maturity), provided, that such call protection
shall not apply to any call for redemption issued prior to the sale to such
third party purchaser.

 

If the Issuer elects to optionally redeem all or any portion of the Exchange
Notes, then the Issuer shall be required to optionally prepay on a pro rata
basis outstanding Initial Loans, if any, at par plus accrued and unpaid
interest.

Registration Rights:    The Issuer will file within 60 days after the Maturity
Date, and will use its commercially reasonable best efforts to cause to become
effective as soon thereafter as practicable, a shelf registration statement with
respect to the Exchange Notes (a “Shelf Registration Statement”) and/or a
registration statement relating to a Registered Exchange Offer (as described
below).

 

3



--------------------------------------------------------------------------------

    If a Shelf Registration Statement is filed, the Issuer will keep such
registration statement effective and available (subject to customary exceptions)
until it is no longer needed to permit unrestricted resales of Exchange Notes
but in no event longer than two years from the Maturity Date. If within 120 days
from the Maturity Date, a Shelf Registration Statement for the Exchange Notes
has not been declared effective or the Issuer has not effected an exchange offer
(a “Registered Exchange Offer”) whereby the Issuer has offered registered notes
having terms identical to the Exchange Notes (the “Substitute Notes”) in
exchange for all outstanding Exchange Notes and Initial Loans (it being
understood that a Shelf Registration Statement is required to be made available
in respect of Exchange Notes the holders of which could not receive Substitute
Notes through the Registered Exchange Offer which, in the opinion of counsel,
would be freely saleable by such holders without registration or requirement for
delivery of a current prospectus under the Securities Act (other than a
prospectus delivery requirement imposed on a broker-dealer who is exchanging
Exchange Notes acquired for its own account as a result of a market making or
other trading activities)), then the Issuer will pay liquidated damages of
$0.192 per week per $1,000 principal amount of Exchange Notes and Initial Loans
outstanding to holders of such Exchange Notes and Initial Loans who are unable
freely to transfer Exchange Notes from and including the 121st day after the
date of the first issuance of Exchange Notes to but excluding the earlier of the
effective date of such Shelf Registration Statement or the date of consummation
of such Registered Exchange Offer (such damages to be payable in the form of
additional Initial Loans or Exchange Notes, as applicable, if the then interest
rate thereon exceeds the applicable cash interest rate cap). The Issuer will
also pay such liquidated damages for any period of time (subject to customary

 

4



--------------------------------------------------------------------------------

     exceptions) following the effectiveness of a Shelf Registration Statement
that such Shelf Registration Statement is not available for resales thereunder.
In addition, unless and until the Issuer has consummated the Registered Exchange
Offer and, if required, caused the Shelf Registration Statement to become
effective, the holders of the Exchange Notes will have the right to “piggy-back”
the Exchange Notes in the registration of any debt securities (subject to
customary scale-back provisions) that are registered by the Issuer (other than
on a Form S-4) unless all the Exchange Notes and Initial Loans will be redeemed
or repaid from the proceeds of such securities. Right to Transfer Exchange
Notes:    The holders of the Exchange Notes shall have the absolute and
unconditional right to transfer such Exchange Notes in compliance with
applicable law to any third parties. Covenants:    Usual for an interim
financing of this nature, based on senior unsecured high yield transactions and
reasonably satisfactory to the Arrangers. Events of Default:    Usual for an
interim financing of this nature, based on senior unsecured high yield
transactions and reasonably satisfactory to the Arrangers. Governing Law and
Forum:    New York.

 

5